Citation Nr: 1536514	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for degenerative joint disease of the left fifth finger.

2. Entitlement to an initial compensable rating for surgical scar on the top of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the left fifth finger manifests with loss of range of motion but not ankylosis.

2. The Veteran's surgical scar on the top of the left hand is four to five inches, without underlying soft tissue damage, but is painful.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for degenerative joint disease of the left fifth finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2014).

2. The criteria for a 10 percent rating, but no higher, for surgical scar on the top of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to a compensable rating for his left fifth finger degenerative joint disease and surgical scar on the top of his left hand extending to his left fifth finger. 

The Board notes that disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

The Veteran's service-connected left fifth finger degenerative joint disease is currently rated under Diagnostic Code 5003-5230.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5003 applies to degenerative arthritis, and states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion is noncompensable, a rating of 10 percent is for application for each major join or group of minor joints affects by limitation of motion.  A 10 percent rating applies where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.

Per Diagnostic Code 5230, any limitation of motion of the ring finger is to be non-compensably rated.  Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the finger is to be rated non-compensable.  38 C.F.R. § 4.71a.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id. 

At his May 2015 Board hearing the Veteran testified that he tapes his fifth finger to the finger next to it so that his fourth finger can move the fifth finger.  On VA examination in May 2012, the examiner found that the Veteran has no flexion in his left fifth finger.  On testing, he had a gap of more than 2 inches between the thumb pad and his fingers.  He had a gap of one inch or more between his left little fingertip and the proximal transverse crease of the palm.  The Veteran had no limitation of extension.  After repetitive use the Veteran had less movement than normal and pain on movement.  He did not have ankylosis.

Thus, the Board finds that the evidence shows that the Veteran does have limitation of motion of his left fifth finger.  However, the most probative evidence, the objective testing at the VA examination, does not support that the Veteran has ankylosis of the finger.  In addition, painful motion is not shown to result in additional functional loss.  Therefore, the Veteran is not entitled to a compensable rating for his left fifth finger degenerative joint disease.

With respect to the Veteran's left hand surgical scar, the Veteran's currently assigned noncompensable rating is under Diagnostic Code 7805.  Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  

On VA examination, the Veteran was found to have a four to five inch scar on the top of his left hand extending over the left fifth finger.  The examiner found the scar to be well-healed and nontender with no keloids, elevations or depressions, or underlying soft tissue damage, but noted that the fifth finger was very sensitive.

Diagnostic Code 7800 applies to scars of the head, face, or neck, and therefore is not applicable.  Diagnostic Code 7801 applies to deep and nonlinear scars.  As the Veteran's left hand scar has been found to have no underlying soft tissue damage it is not a deep scar.  Diagnostic Code 7802 applies to superficial and nonlinear scars and requires scarring of area of at least 144 square inches for a compensable rating.  Therefore, neither Diagnostic Code 7801 or 7802 apply in this case.

Finally, Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  The Board notes the Veteran's report of pain in his left fifth finger as well as the VA examiner's notation that the finger was very sensitive, and finds that, giving the Veteran the benefit of the doubt, he should be granted a 10 percent rating under Diagnostic Code 7804.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's left fifth finger degenerative joint disease or surgical scar on the top of his left hand.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected left fifth finger degenerative joint disease or scar that would render the schedular criteria inadequate.  The Veteran's symptoms, including loss of range of motion and pain are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's left fifth finger degenerative joint disease or scar.  In addition, the Board finds the record does not reflect that the Veteran's left fifth finger degenerative joint disease or scar markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2012, prior to the initial adjudication of the claim on appeal.  However, the Veteran's claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in September 2013 wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO requested any VA treatment records from New York VA Medical Center facilities in 2012, but found none were available.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in May 2012.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial compensable rating for degenerative joint disease of the left fifth finger is denied.

A 10 percent rating for surgical scar on the top of the left hand is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


